                                                                                                        E-FILED
                                                               Wednesday, 06 November, 2019 11:13:24 AM
                                                                             Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

DUSTIN R. COREY                               )
                                              )
        Plaintiff,                            )
                                              )
        vs.                                   )      Case No. 19-1262-JBM
                                              )
GINA MARTIN, et al.,                          )
                                              )
        Defendants.                           )
                                    MERIT REVIEW ORDER

       Plaintiff, a pro se prisoner, files an action under 42 U.S.C. § 1983 asserting violations of

the Fourth and Fourteenth Amendments related to his December 19, 2018 transfer from the

Peoria Adult Transition Center (“PATC”) to the Greene County Work Camp (“GCWC”). The

Court is required by 28 U.S.C. § 1915A to “screen” Plaintiff’s complaint, and through such

process to identify and dismiss any legally insufficient claim, or the entire action if warranted. In

reviewing the complaint, the court accepts the factual allegations as true, liberally construing

them in the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). While the

pleading standard does not require “detailed factual allegations”, it requires “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx.

588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Enough facts must

be provided to “state a claim for relief that is plausible on its face.” Alexander v. U.S., 721 F.3d

418, 422 (7th Cir. 2013)(citation omitted).

        On March 21, 2018, Plaintiff was transferred to PATC under a term of work release

 where he worked several jobs. On August 5, 2018, Plaintiff sustained a work-related injury and

 was off of work, receiving workers’ compensation benefits. On December 19, 2018, he was

 summarily transferred from the PATC work release program to GCWC. Plaintiff claims that


                                                  1
 this was done without notice or hearing and was contrary to an “implicit promise” that work

 release would only be revoked if he violated the terms. Plaintiff alleges a Fourth Amendment

 claim for an unreasonable search and seizure and Fourteenth Amendment due process claim.

 While Plaintiff also attempts to invoke Fifth Amendment due process this “only comes into play

 when actions are taken under color of federal, not state, law. There being no allegations

 implicating federal law, there can be no Fifth Amendment violation.” Salazar v. City of

 Chicago, No. 84-10156, 1985 WL 2482, at *4 (N.D. Ill. Sept. 9, 1985); Narcizo v. Indiana, No.

 1300333, 2013 WL 6036933, at *2 (S.D. Ind. Nov. 14, 2013).

                                                ANALYSIS

       As noted, Plaintiff alleges a violation of his Fourth Amendment protections against an

unreasonable search and seizure. However, prisoners’ claims as to search and seizure, other than

those alleging intrusion into the body, are reviewed under the Eighth rather than the Fourth

Amendment. This is so, as convicted prisoners do not have the same privacy expectations as

non-convicted persons. King v. McCarty, 781 F.3d 889, 900 (7th Cir. 2015). In King, the

Seventh Circuit found that a prisoner’s claim was not to be reviewed under the lower pleading

standard of the Fourth Amendment, as this was reserved for individuals who had not been

convicted of a crime. It determined that reviewing a prisoner’s claim under a Fourth

Amendment analysis would, in effect, create an impermissible “Eight-Amendment-light”

standard. Id. at 901.

       As a result, the Court properly reviews Plaintiff’s claim under the Eighth Amendment.

Here, however, the Court finds that Plaintiff fails to plead a cognizable Eighth Amendment

claim. This is so, as Plaintiff fails to establish that he was subjected to cruel and unusual

punishment. See Farmer v. Brennan, 511 U.S. 825, 828 (1994). Defendants’ alleged conduct is



                                                  2
not determined to have violated the Eighth Amendment as it is generally recognized that

prisoners do not have a constitutionally protected interest as to the prison where they will be

assigned. Meachum v. Fano, 427 U.S. 215, 225 (1976). “States may move their charges to any

prison in the system. Community correctional centers are low security institutions but still

prisons, and inmates have no more claim to be sent there than they have to avoid commitment to

maximum-security penitentiaries.” DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992).

        Plaintiff, further, fails to substantiate an Eighth Amendment claim as he does not assert

that he suffered a physical injury due to the transfer to GCWC. See Doe v. Welborn, 110 F.3d

520, 524 (7th Cir. 1997), as amended (May 29, 1997) (dismissing claim which “showed neither

physical harm nor the kind of extreme and officially sanctioned psychological harm that might

support a claim for damages under the Eighth Amendment.”)

        Plaintiff also asserts a claim under the Due Process Clause of the Fourteenth Amendment.

In order to state a claim for a violation of procedural due process, a plaintiff must first identify

the deprivation of a constitutionally recognized liberty or property interest. Domka v. Portage

County, 523 F.3d 776, 779–80 (7th Cir. 2008). As noted, prisoners do not have a liberty interest

in their placement and a transfer will not implicate a liberty interest unless it causes plaintiff to

be subjected to “atypical and significant hardship” not incidental to ordinary prison life.

Wilkinson v. Austin, 545 U.S. 209, 223 (2005) (quoting Sandin v. Conner, 515 U.S. 472, 484

(1995)). The fact that Plaintiff was on work release does not change this analysis as prisoners on

work release have no greater demand to due process than do those serving full custodial

sentences. See Domka, 523 F.3d at 781.

        Here, Plaintiff fails to plead any particular atypical conditions at GCWC alleging,

generally, that he has experienced a “loss of personal liberty ” and placement under “harsh



                                                   3
elements of prison conditions.” Plaintiff, however, is a prisoner and lawfully subjected to loss of

personal liberty. While Plaintiff makes a conclusory allegation of harsh prison conditions, he

does not plead any particulars or establish that these conditions are atypical as compared to

everyday prison life. While Plaintiff wishes to be restored to the more unfettered freedoms

attendant to work release, he does not have a constitutional right to them.

        Plaintiff also asserts a Fourteenth Amendment claim of “state created danger.” While

this is not a particularly cognizable claim, Plaintiff raises it in relation to his loss of liberty,

previously discussed, and his loss of property. Plaintiff pleads that he lost his personal property

when summarily transferred from PATC, attempting to assert it under the Fourteenth

Amendment. See Davis v. Biller, 41 Fed.Appx. 84, 8485 (7th Cir 2002) . “Prisoner's allegation,

that Illinois prison guards disposed of his personal property, did not state constitutional claim,

since prisoner had adequate state post-deprivation remedy, i.e., a tort suit in Illinois Court of

Claims.” See also, Wynn v. Southward, 251 F.3d 588, 592-93 (7th Cir. 2001.) This claim, too, is

denied. Plaintiff’s recourse is to pursue any action related to personal property in the Illinois

Court of Claims.

        IT IS THEREFORE ORDERED:

            1)   Plaintiff's Complaint is DISMISSED for failure to state a claim pursuant to Fed.

R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the Complaint would be futile as

Plaintiff cannot assert a colorable 8 1983 claim under the facts alleged. This case is therefore

closed. The clerk is directed to enter a judgment pursuant to Fed. R. Civ. P. 58.

            2)     If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with

this Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.



                                                    4
R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.




_ 11/6/2019                                        s/Joe Billy McDade
ENTERED                                            JOE BILLY McDADE
                                              UNITED STATES DISTRICT JUDGE




                                                 5
